Name: Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products
 Type: Decision
 Subject Matter: international trade;  European construction;  tariff policy;  Europe;  international affairs;  agricultural activity;  trade
 Date Published: 2017-10-24

 24.10.2017 EN Official Journal of the European Union L 274/57 COUNCIL DECISION (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Article 19 of the Agreement on the European Economic Area provides that the contracting Parties undertake to continue their efforts to achieve progressive liberalisation of agricultural trade between them. (2) In accordance with Council Decision (EU) 2016/2087 (1) the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (the Agreement) was signed on 23 March 2017, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in the Agreement. (2) Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 9 October 2017. For the Council The President S. KIISLER (1) Council Decision (EU) 2016/2087 of 14 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 324, 30.11.2016, p. 1). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.